Citation Nr: 1736052	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  16-53 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active military duty in the U.S. Army from November 1963 to November 1965.  Thereafter, he had additional service in the U.S. Army Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In an October 2016 VA Form 9, the Veteran requested a hearing before the Board; however, he withdrew his hearing request in June 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he has tinnitus and bilateral hearing loss due to in-service noise exposure from light weapons training and truck engines.  Further development is needed before the Board adjudicates these claims.

Available service personnel records show that the Veteran had reserve service prior to his confirmed period of active duty, to include in 1966 and 1967.  All of the Veteran's periods of active duty and active duty for training (ACDUTRA) must be verified.  Thereafter, all outstanding service treatment records (STRs) generated by such service are to be associated with the claims file.

Moreover, in order to satisfy VA's duty assist, the Board finds that remand is required to obtain a supplemental medical opinion or afford the Veteran another VA examination.  In this regard, the Veteran was provided a VA examination in December 2014; audiological examination revealed sensorineaural hearing loss and tinnitus.  The examiner opined, however, that the Veteran's tinnitus and hearing loss were less likely than not related to any in-service noise exposure.  In so finding, the examiner did not specifically comment on a slight downward shift in bilateral hearing shown upon comparison of pre-induction and separation audiometric tests.  Additionally, the examiner did not address the Veteran's statements regarding onset of hearing problems during service and gradual worsening of symptoms thereafter.  Consequently, the 2014 VA examination is inadequate for purposes of determining service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate service department(s) and verify all periods of the Veteran's service, including all periods of active duty and ACDUTRA. 

2.  Arrange for a search for the Veteran's complete STRs.  The extent of the effort to obtain such records should be documented for the record.

3. Refer the Veteran's claims file to the examiner who provided the December 2014 VA opinion concerning tinnitus and bilateral hearing loss.  A complete copy of this remand must be made available to and reviewed by, the examiner.  The examiner's review of the claims file must include the Veteran's statements that he first began experiencing problems with his hearing at the end of his service.
The examiner must provide further discussion and opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's current tinnitus and hearing loss disability are related to his period of military service, and particularly to in-service exposure to acoustic trauma.  The examiner must specifically review the Veteran's service treatment records, including his pre-induction and separation audiograms showing threshold shifts for multiple frequencies in both ears, and comment upon them in the context of any opinion provided.  If the examiner concludes that hearing loss did not begin during military service, or is not related to military service, an explanation must be provided for why the multiple threshold shifts between entrance and separation do not indicate an early manifestation of bilateral hearing loss, and why the Veteran's statements regarding onset at the end of service and continuity of symptoms thereafter are inaccurate.  Medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b).  The examiner should provide the opinions requested above.)

4.  Ensure compliance with the directives of this remand.  The AOJ must implement corrective procedures in response to any deficiencies.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims of entitlement to service connection for tinnitus and bilateral hearing loss.  If either claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




